Title: To George Washington from Henry Laurens, 8 February 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 8th febry 1778

I beg leave to refer Your Excellency to a Letter which I had the honour of writing to you yesterday & last Night.
Your Excellency will receive herewith an Act of Congress of the 5th Inst. extending the furlough of Colo. Tho. Dyer and also an Act of the 3d Inst. & 5 Copies for obliging all Officers Military & Civil holding appointments under Congress to qualify themselves for acting in their respective Offices by taking certain Oaths therein prescribed—Your Excellency will be pleased to take the most effectual means for publishing this Act throughout the Army immediately under your Command—Copies will be sent to other departments of the Army & to each State—I remain with very great Regard.
